Citation Nr: 0313541	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound scars.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2000 and June 2000 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.

The case was previously before the Board in October 2002, 
when entitlement to increased evaluations for hearing loss of 
the left ear, tinnitus, and shell fragment wound scars were 
denied.  At that time, the Board found that further 
development was required with respect to the issues of 
entitlement to a schedular rating in excess of 50 percent for 
PTSD and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

The veteran appealed the Board's denial of his increased 
rating claims for hearing loss of the left ear, tinnitus, and 
shell fragment wound scars to the Court of Appeals for 
Veterans Claims (Court).  In an order dated in January 2003, 
the Court vacated the Board's October 2002 decision, in 
accordance with the parties' Joint Motion for Remand.  In the 
Joint Motion, the parties agreed that the Board had failed to 
ensure that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), specifically, 38 U.S.C.A. 
§ 5103(a), as amended, had been fully met.


REMAND

The provisions of 38 U.S.C.A. § 5103(a) require VA to assist 
the appellant with his or her claim and to provide him or her 
with notice of evidence needed to support the claim.  VA is 
required to notify the claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

In the case at hand, the requirements of 38 U.S.C.A. 
§ 5103(a) have not been fully met.  However, the regulation 
which, inter alia, permitted the Board to cure such 
deficiencies, was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
U.S. App. LEXIS 8275  (Fed. Cir. May 1, 2003).  Therefore, 
this case must be returned to the RO.

Moreover, the Board notes that in December 2002, the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 
(Dec. 6, 2002) was signed into law.  This law modified the 
provisions of 38 U.S.C. § 1160 regarding rating hearing loss 
in paired organs.  Additionally, effective June 13, 2003, the 
provisions of Diagnostic Code 6260 which provide criteria for 
the evaluation of tinnitus were changed.  The RO has not 
considered these revisions in adjudicating the veteran's 
claim of entitlement to increased evaluations for hearing 
loss of the left ear and tinnitus.  Likewise, the Board notes 
that the rating criteria for disabilities of the skin were 
revised, effective August 30, 2002.  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  When the RO reconsiders the veteran's claim for 
entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear, a rating in excess of 10 
percent for tinnitus, and for an increased (compensable) 
evaluation for shell fragment wound scars, it should do so in 
light of the changes in the law and regulations noted above.

Additionally, the Board concludes that the veteran should be 
afforded current VA examinations for his service-connected 
hearing loss of the left ear, shell fragment wound scars, and 
PTSD.  The last PTSD and audiological examinations were per-
formed in April 2000, and the last examination of the 
veteran's scars was performed in May 2000.  In view of the 
time that has passed, further action is needed.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.	The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
VCAA under 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran as to what evidence or 
information is needed to support the 
claim, what evidence VA will 
develop, and what evidence the 
veteran must furnish.

2.	The RO should provide the veteran 
with a VA Form 21-8940, Application 
for Increased Compensation Based on 
Unemployability, and request that he 
complete and return it.

3.	The RO should also request the 
veteran to identify all health care 
providers from whom he has received 
recent treatment for hearing loss, 
tinnitus, shell fragment wound 
scars, and PTSD.  The RO should 
obtain copies of medical records 
from all sources identified by the 
veteran.

4.	The RO should make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded an 
examination in order to determine 
the nature and severity of his shell 
fragment wound scars.  The examiner 
should utilize the revised Scars 
examination worksheet provided in 
Fast Letter 02-27, dated October 3, 
2002, a copy of which is attached.  
The claims file must be made 
available to the examiner for review 
purposes prior to the examination.

5.	The RO should make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination in order to 
obtain information as to the current 
severity of his PTSD.  All tests and 
studies should be accomplished and 
the findings should then be reported 
in detail.  The examiner should 
express an opinion as to the impact 
of the veteran's PTSD upon his 
ability to function, to include his 
ability to obtain and retain 
substantially gainful employment.  
The claims file must be made 
available to the examiner for review 
purposes prior to the examination.

6.	The RO should make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded an 
audiological examination to 
ascertain the severity of his left 
ear hearing loss disability.  All 
indicated tests should be performed 
and all clinical findings should be 
reported in detail.  The claims file 
must be made available to the 
examiner for review purposes prior 
to the examination.

7.	The RO should then undertake any 
other development required to comply 
with the VCAA and the implementing 
regulations and should readjudicate 
the veteran's claims based on all 
evidence received.  The RO should 
consider all potentially applicable 
criteria, to include the former and 
current criteria for evaluating 
scars, hearing loss, and tinnitus.  
If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and afford the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


